Exhibit 10.1

 

Consulting Agreement

 

This Consulting Agreement (this “Agreement”) is entered into as of this 01 day
of March 2017 (“Effective Date”), by and between Mr. Ronald Law, Ph.D., J.D.
residing at 23733 N. Lookout Pointe Road, Lake Barrington, IL 60010, U.S.A.
(“Consultant”) and Oramed Ltd., Company Number 513976712, a company incorporated
under the laws of the State of Israel, with an address at Hi-Tech Park 2/4 Givat
Ram, Jerusalem, Israel 91390 (the “Company”).

 

WHEREAS, the Company is in need of certain consulting services to aid it in
furthering the development of one or more of pharmaceutical products; and

 

WHEREAS, the Company wishes to obtain consulting services of Chief Strategy
Officer (“CSO”) from the Consultant and the Consultant wishes to provide the
Company with such consulting services as an external consultant to the Company
and pursuant to the terms and conditions of this Agreement; and

 

WHEREAS, Consultant possesses significant knowledge and expertise in the field,
and is capable of providing such services to the Company; and

 

WHEREAS, the Company is desirous of retaining Consultant as a consultant to
perform certain services described herein;

 

IT IS, THEREFORE, AGREED BETWEEN the Company and the Consultant that the Company
will engage the Consultant who shall serve in the role of the Consulting Chief
Strategy Officer of the Company, subject to the following mutual terms and
conditions, as evidenced by their execution hereof:

 

1.             Engagement. The Company hereby engages Consultant and Consultant
hereby agrees to render to the Company the services in accordance with the terms
and provisions hereof (the “Services”). Consultant represents that it is
entitled to enter into this Agreement and to assume all of the obligations
pursuant hereto, that there is no contractual, medical problems or other
impediment to his entering into this Agreement, fulfilling his obligations
hereunder or to it engagement with the Company and that in entering into this
Agreement it is not in breach of any other agreement or obligation to which he
is or was a party.

 

2.             Term. Unless terminated earlier in accordance with the provisions
hereof, the term of this Agreement shall commence on March 20, 2017 (the
"Commencement Date") and shall continue until terminated by either party as
provided herein (the “Term”).

 

3.  Services.

 

3.1Scope of Services- from the Commencement Date, the Consultant shall provide
the Company with his services as required by the nature of the Consultant's
position in the Company, however no less than 95 hours per month. The Consultant
shall provide the services not from the Company's Israeli offices, but it is
hereby agreed that the Services may involve international and local travel as
required to discharge its responsibilities hereunder. It is hereby agreed that
due to the terms, conditions and circumstances of such engagement and the
Consultant's duties in the Company, and that the Company is not able to
supervise the service hours of the Consultant, such engagement is required a
special degree of trust.

 



 

 

 

3.4Consultant shall perform the duties and responsibilities under this Agreement
to the best of his qualifications and skills, in a diligent, trustworthy,
businesslike and efficient manner, to promoting the business and affairs of the
Company. The Consultant further undertakes to comply with the policies and
working arrangements of the Company, to loyally and fully comply with the
decisions of the Company, its management, to follow the Company procedures as
established from time to time. The Consultant agrees and undertakes to inform
the CEO immediately after becoming aware of any matter that may in any way raise
a conflict of interest between the Consultant and the Company.

 

3.5The engagement hereunder is not, and will not be construed as, exclusive and
shall not limit Company from engaging the services of any third party, which are
equal or similar to the Services rendered hereunder by Consultant.

 

Consultant undertakes to notify the Company immediately and without delay
regarding any matter or subject in respect of which he had or has a personal
interest or which might create a conflict of interest with his position in the
Company.

 



4.  Duties. The Consultant's services hereunder shall be provided on the basis
of the following terms and conditions:

 

4.1Reporting to the CEO and the Company’s and Parent’s Board of Directors (the
“Board”), the Executive shall serve as the Consulting Chief Strategy Officer, of
the Company;

 

4.2The Consultant shall provide the Company consulting service regarding
operations in all aspects of the Company, subject to any applicable law and to
instructions provided by the CEO from time to time, including but not be limited
to:    

●Clinical Development - responsibility for helping to shape – along with the
Company’s Chief Medical and Technology Officer – the clinical plans for the
Company's key assets.  The CSO will be solely responsible for the implementation
of the clinical trials.    

●Business Development - the CSO will work along with the CEO and Chief Operating
Officer on shaping and implementing the Company’s Business Development strategy.
   

●Investor Relations - the CSO will work on investor outreach when requested to
do so by the CEO.

 



 2 

 

 

4.3The Consultant shall faithfully, honestly and diligently serve the Company
and as part of his services may be required to provide services to the Parent
and cooperate with the Company and the Parent and utilize his professional skill
and care to ensure that all services rendered hereunder are to the satisfaction
of the Company and the Parent, acting reasonably, and the Consultant shall
provide any other services not specifically mentioned herein, but which by
reason of the Consultant's capability the Consultant knows or ought to know to
be necessary to ensure that the best interests of the Company and the Parent are
maintained; and

 

4.4The Consultant shall assume, obey, implement and execute such duties,
directions, responsibilities, procedures, policies and lawful orders as may be
determined or given from time to time by the Board, and/or CEO.

 

Consultant undertakes not to make improper use of computer, computer devices,
internet and/or e-mails, including (but not limited to) use of illegal software
or the receipt and/or transfer of pornographic material, and/or any other
material that is not connected with his work and may be harmful to the Company,
other employees or any other third party, as further detailed in the Company's
policies as may be amended from time.

 

5.           Fees. In consideration for the Services provided by Consultant
subject to the terms herein, the Company shall pay to Consultant: (i) Fees. A
fee of $10,000 (ten thousand US dollars) per month; (ii) Option Grant. Subject
to the sole discretion and determination of the Board of directors of Oramed
Pharmaceutical Inc ("Oramed") and/or its compensation committee as applicable
and to the terms and provisions of Oramed's Second Amended and Restated 2008
Stock Incentive Plan ("Plan"), the Consultant shall be granted during the second
quarter of 2017 an option ("Option") to purchase into 37,152 shares of common
stock, par value $0.012 per share, of Oramed ("Shares"). The exercise or
“strike” price of the Options shall be the fair market price as of the date of
grant of the Options but not less than $6.00. The Options shall vest in 24
consecutive equal installments during the 24 months following March 20, 2017,
such that the first installment will be on March 31, 2017. The Consultant
undertakes to take all actions and to sign all documents required, at the
discretion of the Company, in order to give effect to and enforce the above
terms and conditions.

 

Any tax liability in connection with the Fees and the Options (including with
respect to the grant, exercise, sale of the Options or the shares receivable
upon their exercise) shall be borne solely by the Consultant. Subject to the
approval by Oramed's board of directors or compensation committee, as
applicable, in the case of a substantial change in the holdings of the Company
by a buyout or dilution of more than 35% of issued shares or the sale or
licensing of the Company’s lead candidate drug, all the unvested Options shall
be deemed to have fully vested immediately upon such event.

 

Consultant shall not receive any payment and/or benefit from any third party,
directly or indirectly in connection with his engagement with the Company. In
the event Consultant breaches this Subsection, without derogating from any of
the Company’s rights by law or contract, such benefit or payment shall become
the sole property of the Company and the Company may set off such amount from
any sums due to Consultant.

 



 3 

 

 

For the removal of doubt it is clarified that, other than the consideration in
this Section 5, Consultant shall not be entitled to any further compensation or
any reimbursement of expenses in connection with the discharge of his
responsibilities hereunder, unless preapproved in writing by the Company.
Consultant shall bear any and all taxes in connection with any payments made to
Consultant pursuant to this Agreement. In the event that pursuant to any law or
regulation, tax is required to be withheld at source from any payment made to
Consultant, Company shall withhold said tax at the rate set forth in the
certification issued by the appropriate taxing authority and provided to Company
by Consultant, or in the absence of such certification, at the rate determined
by said law or regulation.

 

6.             Confidentiality. Consultant hereby covenants and agrees that,
during period that the Consultant provides services to the Company and
thereafter , he will not communicate, disclose or otherwise make available to
any person or entity (other than the Company), or use for his own account or for
the benefit of any other person or entity, any information or materials
proprietary to the Company and its affiliates, subsidiaries, related
corporations and parent company now or hereafter existing (collectively, for
Section 6 shall be defined as the "Company") that relate to the Company’s
business or affairs which is of a confidential nature, including, but not
limited to, trade secrets, information or materials relating to existing or
proposed pharmaceutical products (in all and various stages of development),
“know-how”, marketing techniques and materials, marketing and development plans,
personnel information, business plans, strategies, forecasts and financial
information, budgets, projections, product plans and pricing all Company IPR (as
defined below in Section 7), customer and supplier information, including
identities, product sales and purchase history or forecasts and agreements; and
any other information which is not known to the public (collectively,
“Proprietary Information”). Proprietary Information includes any and all such
information and materials, whether or not obtained by Consultant with the
knowledge and permission of the Company, whether or not developed, devised or
otherwise created in whole or in part by Consultant’s efforts. Consultant shall
not disclose to any third party Proprietary Information.

 

The Consultant undertakes not to make any use, including duplication,
production, sale, transfer, imitation and distribution, of all or any of the
Confidential Information, without the prior written consent of the Company.

 

The Consultant will not use or disclose any confidential information or trade
secrets, if any, of any former employer or any third party or any information in
respect of which the Consultant has confidentiality obligations, and the
Consultant will not bring onto the premises of the Company any such information,
unless express written consent was provided by such former employer or third
party.

 

Consultant further recognizes and acknowledges that the Company has received and
in the future will receive from third parties their confidential or proprietary
information subject to certain limited purposes. Consultant agrees to hold all
such confidential or proprietary information in the strictest confidence and not
to disclose it to any person or entity or to use it except as necessary in
carrying out Consultant’s services for the Company consistent with the Company’s
agreement with the third party, all in a fashion consistent with the
Consultant’s undertakings Section 6 of this Agreement.

 



 4 

 

 

Consultant agrees that the Company shall be entitled to equitable relief,
including injunction and specific performance, in the event of any breach of any
of the provisions of this Section 6 and Section 7 below, in addition to all
other remedies available to the Company at law or in equity.

 

7. Intellectual Property. 

 

7.1       Ownership of Intellectual Property. Consultant agrees that any and all
Proprietary Information and Intellectual Property Rights (as defined below)
,deliverables and work products, whether patentable or not, provided by the
Consultant to the Company in connection with the Services, created, made,
discovered, conceived, learned or reduced to practice by Consultant, whether
alone or jointly with one or more employees, consultants or other agents of the
Company, while providing the Services and in connection therewith or in
connection with the Company, its business (actual and/or contemplated)
including, without limitation, products, knowhow and technology ("Company IPR"),
shall belong solely to the Company. All Company IPR is and shall be deemed works
made for hire for the Company pursuant to any applicable law upon their
creation. Consultant undertakes to immediately inform and deliver to the
Company, written notice of any Company IPR conceived and/or invented by
Consultant and/or by any employees, personnel of the Company and/or successors
who are subordinate to Consultant, immediately upon the discovery thereof.
"Intellectual Property Rights" shall mean, without limitation, all worldwide (a)
know how, ideas, technology, inventions; (b) patents, patent applications and
patent rights; (c) rights associated with works of authorship, including
copyrights, copyrights applications, copyrights restrictions, mask work rights,
mask work applications and mask work registrations; (d) rights relating to the
protection of trade secrets and confidential information; (e) moral rights; (f)
rights analogous to those set forth herein and any other proprietary rights
relating to intangible property; and (g) divisions, continuations, renewals,
reissues and extensions of the foregoing (as applicable) now existing or
hereafter filed, issued, or acquired

 

7.2       Assignment. Consultant irrevocably and unconditionally assigns and
agrees to assign in the future to the Company and/or its designees all Company
IPR and all modifications, enhancements and/or derivatives thereof. At the
Company's request, Consultant agrees to execute any and all documents as shall
be necessary to perfect Company and/or its designees right, title and interest
in and to the Company IPR for no additional consideration provided that
Consultant shall not be required to bear any expenses as a result of such
assignment. Consultant shall assist the Company, without limitation by
immediately executing verifying and delivering such documents and performing
such other acts as the Company may reasonably request for use in applying for,
obtaining, perfecting, evidencing, sustaining, assigning and enforcing Company
and/or its designees right, title and interest in and to Company IPR including
without limitation assignment documents. Without derogating from Consultant's
obligation as set forth above, Consultant hereby appoints the Company’s officers
and its duly authorized agents as its attorney in fact to sign any such
documents in his name and on his behalf, in the event Consultant is unable or
unwilling to execute any such document.

 



 5 

 

 

7.3       Waiver. Consultant hereby irrevocably quitclaims, waives, releases and
forever discharges any claims and/or demands whatsoever, whether in law, in
equity or otherwise, in connection with Company IPR, including without
limitation, in respect of any moral rights and/or rights to receive any
royalties whatsoever in connection therewith including, inter alia, under
Sections 132 and 134 of the Israeli Patent Law- 1967 and/or any and all other
applicable laws and regulations.

 

7.4       Third Party Information. Consultant hereby represents and warrants
that upon execution of this Agreement, Consultant does not possess, and has not
created, and does not have any right, title and/or interest in and to any
Intellectual Property Rights related to and/or similar to Company's business.
Consultant hereby undertakes not to incorporate any information, material and/or
products that belong to a third party, including without limitation, to any
former employer or that was developed by Consultant for a third party into
Company IPR, without the express prior written consent of the Company.

 

7.5       Indemnity. If Consultant breaches any of the undertakings hereto,
Consultant shall be liable to indemnify, compensate and hold the Company
harmless in respect of all damages and/or expenses incurred by the Company as a
result of such breach, including trial costs and legal fees and applicable
taxes, and such being without derogating from any other relief and/or remedy
available to the Company by virtue of any law.

 

8.             Duties and Warranties. The Company and the Consultant acknowledge
and agree that Consultant shall be acting as an independent contractor in
performing the Services and not as an employee, agent or joint venturer of or
with the Company. The parties acknowledge that, except as otherwise agreed to by
Consultant and the Company, any taxes that may be due and owing with respect to
the compensation to Consultant hereunder shall be the sole responsibility of
Consultant.

 

Consultant hereby represents and warrants to the Company that (a) this Agreement
constitutes Consultant’s legal and binding obligation, enforceable against him
in accordance with its terms, (b) his execution and performance of this
Agreement does not and will not breach any other agreement, arrangements,
understanding, obligation of confidentiality, employment relationship to which
he is a party or by which he is bound or any law, rule or regulation, (c) during
the Term, he will not enter into any agreement, either written or oral, in
conflict with this Agreement or his obligations hereunder and (d) any and all
Services performed by Consultant hereunder and/or work product shall not
infringe upon any Intellectual Proprietary Right of any third party, including,
without limitation, any former employer.

 

Consultant acknowledges and agrees that personal information related to him and
Consultant's terms of engagement with the Company, as shall be received and held
by the Company will be held and managed by the Company and that the Company
shall be entitled to transfer such information to third parties, in Israel or
abroad. The information will be collected, retained, used, and transferred for
legitimate business purposes and to the reasonable and necessary scope only.
Without derogating from the generality of the above, such purposes may include
human resources management, business management and customer relations,
assessment of potential transactions and relating to such transition, compliance
with law and other requests and requirements from government authorities and
audit, compliance checks and internal investigations.

 



 6 

 

 

9.             Amendment. No amendment to this Agreement shall be valid unless
the amendment is written and is signed by both parties to this Agreement.

 

10.           Termination. Either party may terminate this Agreement upon the
delivery of 30 days (the "Prior Notice") prior written notice ("Prior Written
Notice").

 

During the Notice Period, Consultant shall continue to perform his duties until
the conclusion of the Notice Period. Nevertheless, the Company shall be
entitled, but not obligated, at any time prior to the expiration of the Notice
Period, at its sole discretion: to waive Consultant's actual work during the
Notice Period, or to reduce the scope of his work hours, while continuing to pay
Consultant his regular Fees (as described in Section 5(i) above) and benefit as
described in this Agreement until the completion of the Notice Period; or to
terminate this engagement at any time prior to the expiration of the Notice
Period, and pay a cash equivalent to the Fees (as described in Section 5(i)
above) for the remainder of the Noticed Period as a payment in lieu of prior
notice.



 

Notwithstanding the foregoing, the Company may, at any time following the
Commencement Date, terminate the engagement between the parties immediately by
provision of a written notice (and without the Prior Written Notice referred to
above), in which case the termination date of such engagement shall be the
effective date of such notice of immediate termination, in any of the following
circumstances: Commission of a criminal offence, breach of trust or action
adverse to the Company, its monies, property, assets or employees by the
Consultant; Breach of any of undertakings with respect Proprietary Information,
Intellectual Property, Non-Disclosure and Non Compete undertaking as set forth
in this Agreement; Consultant is unable, due to any reason, to provide the
Services for a period of 30 consecutive days without any prior agreement from
the Company.

 

Upon the termination of such engagement for any reason, the Company shall have
no further obligations (payment or otherwise) to the Consultant (except payment
for services that provided to the Company).

 

Sections 6-8 and 10- 16 shall survive termination of the Agreement.

 

The Consultant undertakes that immediately upon the termination of its
engagement with the Company, for any reason, the Consultant shall deliver and/or
return to the Company all the documents, letters, notes, reports and other
papers in its possession and relating to the engagement with the Company or any
affiliate of the Company and the fulfillment of it duties, as well as any
equipment and other property belonging to the Company that was placed at its
disposal, including any computer equipment, telephone equipment, other
equipment. Consultant shall have no lien on any of the Company’s assets,
equipment or any other material in their possession.

  



 7 

 

 

11.           Non-Competition. In addition to any other obligation Consultant
may have towards the Company, Consultant agrees that as long as it directly or
indirectly provides Services to the Company and for a period of twelve months
thereafter, Consultant will not, directly or indirectly: (i) Engage whether as
an employee, partner, joint venture, investor, director, consultant or
otherwise, in any business activity which directly or indirectly competes with
any of the products or services being developed, marketed, distributed,
developed, sold or otherwise provided by the Company and/or Company IPR; and/or
(ii) solicit, induce, recruit, hire or encourage any employee or consultant of
the Company to leave such position, or attempt to do any of the foregoing,
either for themselves or for any other person or entity, or contact any
customers of the Company for the purpose of selling or marketing to those
customers any products or services which are the same as or substantially
similar to, or competitive with, the products or services sold and/or provided
by the Company in relation to its business at such date, or otherwise interfere
in any manner with the contractual or employment relationship between the
Company and any of its employees, consultants, suppliers or customers.

 

12.           Status. The relationship between Consultant and Company is that of
an independent contractor and customer, and Consultant performs and shall
continue to perform all actions legally required to establish and maintain
Consultant’s status as an independent contractor. The parties expressly declare
and confirm that there will be no employer - Consultant relationship between
Company and Consultant. Consultant undertakes to maintain a proper set of
accounting books as required by law, and to pay all required taxes and make
other compulsory payments in accordance with the law. The Consultant agrees that
it or any one on his behalf will not be entitled to any of the benefits that the
Company may make available to its employees, such as manager insurance/pension
fund/group insurance, profit sharing or retirement benefits. Furthermore,
Consultant agrees that no title that the Consultant shall carry while acting in
the capacity of a consultant of the Company, nor any conduct by the Company or
the Consultant, shall derogate from this Section 12. In the event that the
relationship between Company and Consultant shall be claimed, regarded or
determined by any third party, including any governmental and/or judicial and/or
tax authority at any time hereafter as an employer-Consultant relationship,
Consultant shall reimburse and indemnify Company for any expense and/or payment
incurred by Company or demanded of Company in consequence of the raising of such
claim or demand and/or as a result of such determination, immediately upon
Company’s first demand. If, for any reason whatsoever a competent authority,
including a judicial body, determines that the Consultant is the Company’s
employee and thus entitled to the benefits of an employee, the following
provisions shall apply: In lieu of the consideration that was paid to the
Consultant from the commencement of this Agreement the Consultant shall be
deemed only entitled to gross consideration equal to 50% of the consideration
paid under this Agreement (the “Adjusted Consideration”) from the date of the
commencement of this Agreement. The Consultant undertakes to immediately refund
to the Company any amount paid from the Commencement Date of this Agreement in
excess of the Adjusted Consideration, such being linked to the Israeli consumer
price index (the base index – the index known on the date of each payment made
under this Agreement; the new index – the index known on the date of actual
refund by the Consultant) (the “Surplus Sum”).

 

The Company will be entitled to set off the said Surplus Sum (or any part of it)
against the sum that is owed to the Consultant in accordance with this
Agreement, or in accordance with a competent authority’s decision, and this
without derogating from the rights of the Company to receive the Surplus Sum.

 



 8 

 

 

13.           Severability. In the event that any of the provisions of this
Agreement shall be held to be invalid, illegal, or unenforceable in any
circumstances, the remaining provisions shall nevertheless remain in full force
and effect and shall be construed as if the unenforceable portion or portions
were deleted.

 

14.           Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted assigns.
Neither this Agreement nor any of the obligations of Consultant hereunder may be
directly or indirectly assigned or delegated without the prior written consent
of the Company. Any attempt by Consultant to assign or delegate any rights,
duties or obligations which may arise under this Agreement without the prior
written consent of the Company shall be void.

 

15.           Governing Law. The validity, interpretation and construction of
this Agreement and each part thereof shall be governed by the laws of the State
of Israel, without regard to the conflicts of laws provisions thereof. The
exclusive jurisdiction and venue of any action with respect to the subject
matter of this Agreement shall be the competent courts residing in Tel Aviv and
each of the parties hereto submits itself to the exclusive jurisdiction and
venue of such courts for the purpose of any such action.

 

16.           Counterparts. This Agreement may be executed in any number of
counterparts, each of which may be deemed an original and all of which
constitute one and the same instrument.

 



 9 

 



 

IN WITNESS WHEREOF, the parties have executed this Consulting Agreement as of
the date first above written.

 



Oramed Ltd.   Consultant         By: /s/ Nadav Kidron   /s/ Ronald Law   Nadav
Kidron, CEO   Ronald Law

 

 

10



 

 